DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: External means, data processing means, output means and Monitoring means in claims 2, 11-12 and 18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, 11-13, 15-16, 18-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agisco S.R.L. WO2010136413 (hereinafter “Agisco”).
Regarding claim 1, Robotti discloses a method of monitoring elevation along a traverse over an earthen ground substrate (Abstract, Page 1 line 3-5), said method comprising: establishing a base reference point of known elevation on said traverse (Page 4 line 4-7) from which an elongate housing extends along a length of said traverse (Page 6 line 13-16, connection pipe-12), said housing adapted to be buried in the substrate (Page 13 line 13-15) and having an interior protected from the environment along the traverse (Page 12 line 23-24); selecting a plurality of measurement points along said traverse (Page 6 line 7-10); interconnecting said base reference point and said plurality of measurement points by a pair of conduits extending from said base reference station through the interior of and substantially along a length of said elongate housing, each said conduit being filled with a respective one of a pair of fluids having different densities, wherein one of the pair of fluids is a gas (Page 6 line 13-16 and Page 7 line 4-8, Fig 1-3); continuously monitoring data corresponding to a pressure difference between the pair of fluids at said base reference point and each of said plurality of measurement points over a network (Page 4 line 4-7); relating said data for each of said measurement points to said known elevation to form a database of elevations (Page 4 line 8-13); and monitoring said database of elevations for changes in elevation at one or more of said measurement points (Page 1 line 6-8).
Regarding claim 3, Robotti discloses the plurality of measurement points are evenly distributed at a selected pitch along the traverse (Page 12 line 6-9, Fig 1)
Regarding claim 4, Robotti discloses the conduits each comprise a tube of a material selected from polyamide 11 or 12, HDPE or low/medium density polyethylene resin pipe. (Page 6 line 13-16 and Page 7 line 4-8, Fig 1-3)
Regarding claim 6, Robotti discloses the continuously monitoring data is by electronic pressure sensors (Page 7 line 13-16).
Regarding claim 7, Robotti discloses the electronic pressure sensors are piezo transducer devices interconnected on a data bus comprising said network. (Page 7 line 13-16).
Regarding claim 8, Robotti discloses the piezo transducer devices are each a single, differential-pressure, smart transducer assembly (Page 7 line 13-16).
Regarding claim 9, Robotti discloses each differential-pressure, smart transducer assembly has a digital output selected from RS232, RS485, and CANbus compatible outputs (Page 7 line 13-16).
Regarding claim 11, Robotti discloses the continuously monitoring data is performed collectively by monitoring means associated with the base reference point. (Page 7 line 1-24).
Regarding claim 12, Robotti discloses the monitoring means includes a microprocessor and reports a recorded pressure at each transducer to a central data processor when polled. (Page 7 line 1-24).
Regarding claim 13, Robotti discloses the relating of the data for each of said measurement points to said known elevation to form the database of elevations is done by said central data processor. (Page 7 – Page 10).
Regarding claim 15, Robotti discloses the database of elevations is monitored for changes in elevation at one or more of the measurement points via interface with the central data processor by user interrogation, automatic signaling or both (Page 7 – Page 10).
Regarding claim 16, Robotti discloses the conduits and the network are located in an elongate housing having an interior protected from the environment along the traverse (Page 6 line 13-16, connection pipe-12). (See also Page 7 – Page 10).
Regarding claim 18, Robotti discloses an elevation monitoring apparatus for a traverse over an earthen ground substrate (Abstract, Page 1 line 3-5), said apparatus comprising: a base reference station located at a base reference point of known elevation on said traverse (Page 4 line 4-7); an elongate housing extending from said base reference station along a length of said traverse (Page 6 line 13-16), said housing adapted to be buried in the substrate, said housing having an interior protected from the environment along the traverse; a pair of conduits (Page 6 line 13-16, connection pipe-12), each said conduit being filled with a respective one of a pair of fluids having different densities, wherein one of the pair of fluids is a gas (Page line 13-16 and Page 7 line 4-8, Fig 1-3), said conduits extending from said base reference station through the interior of and substantially along a length of said elongate housing; a plurality of pressure sensors (Page 7 line 13-16).spaced along the pair of conduits and selected to sense a pressure difference between the fluids at said base reference station and at a plurality of measurement points along said traverse defined by said sensors; monitoring means for continuously monitoring and collecting data corresponding to said pressure difference between the fluids at said pressure sensors over a network; data processing means relating said data for each of said measurement points to said known elevation to form a database of elevations; and output means for monitoring said database of elevations and producing an output of changes in elevation at one or more of said measurement points. (See also Page 7 – Page 10).
Regarding claim 19, Robotti discloses the base reference station comprises a housing adapted to protect internal components from the environment and be securely located at the base reference point. (Page 4 line 4 – Page 10 line 25)
Regarding claim 22, Robotti discloses the conduits are formed of a polymer selected from polyamide 11 or 12, HDPE and low/medium density polyethylene resin. (Page 6 line 13-16 and Page 7 line 4-8, Fig 1-3)
Regarding claim 23, Robotti discloses the plurality of pressure sensors are piezo transducer devices. (Page 7 – Page 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agisco S.R.L. WO2010136413 (hereinafter “Agisco”) in view of Beihang University CN 104613934 (hereinafter “Beihang”).
Regarding claim 2, Robotti discloses the method according to claim 1.
However, Robotti fails to disclose the base reference point is monitored by external means such as GPS. Beihang discloses the base reference point is monitored by external means such as GPS (GPS receiver-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Beihang into Robotti for the purpose of increasing measurement accuracy. The modification would allow for real time data locations and accounting for height surface changes in those respective locations.
Regarding claim 5, Robotti discloses the method according to claim 1.
However, Robotti fails to disclose the fluids are water and air respectively. Beihang discloses the fluids are water and air respectively (Paragraph 0016) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Beihang into Robotti for the purpose of increasing measurement accuracy. The modification would allow for real time data locations and accounting for height surface changes in those respective locations.
Regarding claim 20, Robotti discloses the apparatus of claim 18.
However, Robotti fails to disclose the point of known elevation is monitored by GPS with an antenna co-located with the housing, any variation in externally-derived elevation data for the base reference point being used to calibrate the database of elevations. Beihang discloses the point of known elevation is monitored by GPS (GPS receiver-3). with an antenna co-located with the housing, any variation in externally-derived elevation data for the base reference point being used to calibrate the database of elevations.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Beihang into Robotti for the purpose of increasing measurement accuracy. The modification would allow for real time data locations and accounting for height surface changes in those respective locations.
Regarding claim 23, Robotti discloses the apparatus of claim 18.
However, Robotti fails to disclose the fluids comprise water and air. Beihang discloses the fluids comprise water and air. (Paragraph 0016) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Beihang into Robotti for the purpose of increasing measurement accuracy. The modification would allow for real time data locations and accounting for height surface changes in those respective locations.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855